DETAILED ACTION

Claims 21-40 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenknecht et al. (U.S. 2018/0278705 A1, hereinafter “Wagenknecht”) in view of Davis (U.S. 2015/0067686 A1, hereinafter “Davis”) in further view of Walters et al. (U.S. 2019/0361748 A1, hereinafter “Walters”).

 	As to claims  21 and 40, Wagenknecht discloses a system for deploying an enterprise system in a cloud environment, comprising at least one memory storing instructions and at least one processor configured to provide: 
 	one or more first containers hosting at least one application (para.[0030]; “banking website”), the application comprising at least one enterprise function (para.[0030]; discloses logging into an account on banking website on a smartphone and desktop computer) 
 	one or more second containers hosting at least one microservice (para. [0030]; discloses “variety of services to the user such as mobile deposits, wire transfers and bill payment services”) configured to activate the at least one enterprise function (para. [0030]); and 
 	at least one application programming interface (API) between the at least one microservice and at least one client (para. [0030]; discloses “The banking website
may provide a reactive API gateway that allows the user to access any of these
online services. If the user, for example, initiates a wire transfer on the desktop
computer, the reactive API gateway may route the wire transfer request (e.g., an API call) to the appropriate backend service that handles wire transfer operations.” ); and 
 	However, Wagenknecht does not explicitly disclose a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets and one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file, wherein the at least one backup file is decrypted before being parsed into a format associated with the one or more first containers and subsequently re- encrypted into a format associated with the one or more first containers.
 	In an analogous art, Davis discloses the system wherein the platform layer
comprises a plurality of construct sets (para.[0004]; discloses “the distributed
runtime environment identifies isolated runtime constructs included in the
software application and selects distributed runtime constructs corresponding to
the isolated runtime constructs.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht by including constructs to perform certain functions in the application as taught by Davis in order to help verify that the application is being executed correctly.
 	However, Wagenknecht-Davis does not disclose the system wherein one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file, wherein the at least one backup file is decrypted before being parsed into a format associated with the one or more first containers and subsequently re- encrypted into a format associated with the one or more first containers.
 	In an analogous art, Walters discloses the system wherein one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file, wherein the at least one backup file is decrypted before being parsed into a format associated with the one or more first containers and subsequently re- encrypted into a format associated with the one or more first containers (para. [0042]; discloses “if control plane agent 432 gets data 560 from data store 510 (e.g., to create a replica in provider network 300), then control plane agent 432 may send the data 562 to cross-virtualization management 336. Data translation/transformation 502 may convert (e.g., encode/decode, encrypt/decrypt, reformat to change delimiters, header fields, or any other formatting operation) to send translated/transformed data to be stored as either part of database data 522 or database backup data 524 in a consistent or understandable format (e.g., converting from one backup format to another or combining multiple files or data objects into a single object).”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht-Davis by converting backup data format from one format to another as taught by Walters in order to help convert the data into a consistent or understandable format. 

 	As to claim 22, Wagenknecht-Davis-Walters discloses the system of claim 21, wherein the at least one processor is further configured to validate the integrity of the at least one backup file (Walters, para. [0034]; discloses database service checking to see if the database backup data is partial or complete snapshots thereby validating the quality or integrity of the backup file).  

 	As to claim 24, Wagenknecht-Davis-Walters discloses the system of claim 22, wherein validating the integrity of the at least one backup file is based on one or more tags associated with the at least one backup file (Walters, para. [0034]; discloses database backup is indicated by the database service by the database backup data).  

 	As to claim 25,  Wagenknecht-Davis-Walters discloses the system of claim 21, wherein the at least one backup file is re-encrypted using a different schema from a first schema used to encrypt the at least one backup file (Walters, para. [0042]; discloses “Data translation/transformation 502 may convert (e.g., encode/decode, encrypt/decrypt, reformat to change delimiters, header fields, or any other formatting operation) to send translated/transformed data to be stored as either part of database data 522 or database backup data 524 in a consistent or understandable format (e.g., converting from one backup format to another or combining multiple files or data objects into a single object).”.  

 	As to claim 26, Wagenknecht-Davis-Walters discloses the system of claim 21, wherein the at least one client comprises a secondary enterprise system (Wagenknecht, para.[0030]; discloses “ The reactive API gateway identifies this message and pushes the message to both the user's mobile device and desktop computer that have active connections with the banking platform. In this manner, the user may automatically be alerted on both channels (i.e., on both the desktop computer and the smartphone) that the wire transfer has completed and the account balances presented to the user may be automatically updated as a result. Additional examples are discussed with respect to the figures and will be appreciated to those of skill in the art in view of this specification.”).  

 	As to claim 27, Wagenknecht-Davis-Walters discloses the system of claim 26, wherein the client is configured to send an input to the microservice to activate one or more of the at least one enterprise functions (Wagenknecht, para. [0032]; discloses “ the services platform is a platform for a website or a cloud-based application. In some examples, the platform may provide services that are used in multiple contexts, such as services utilized by customer-facing websites and mobile applications, as well as enterprise applications used within an organization, such as customer support, information technology, or enterprise resource planning software for an organization.” This citation shows that different services on the services platform can be implemented which are substantially similar to microservices in the claim limitations).  

As to claim 28, Wagenknecht-Davis-Walter discloses the system of claim 27, wherein the secondary enterprise system comprises an input device and the client is configured to send the input to the microservice in response to user input from the input device (Wagenknecht, para. [0038]; discloses “The call router 102a is configured to receive API calls, or other requests, from user agents 112 connected to the API gateway 102, and to pass each received API call to a corresponding service subsystem 104 to which the call is directed. For example, a website may have a first service on service subsystem 1 (104a) that authenticates users and logs users into personal accounts on the website. Service subsystem 2 (104b) may provide a different, second service that, e.g., allows an authenticated user to submit bids in an online auction. If the API gateway 102 receives an API call to log into a user account, the gateway 102 may analyze the call and determine that it corresponds to a service on service subsystem 1”).  

 	As to claim 29, Wagenknecht-Davis-Walter discloses the system of claim 26, wherein the at least one client comprises credential- based authentication (Wagenknecht, para. [0043]; discloses “an API call may identify a particular operation that is requested to be performed and parameters for the operation such as user credentials for an account log-in operation or financial account identifiers for wire transfer operation. Data pertaining to the services offered by a service subsystem 104 can be stored in a data store 122.”).  

 	As to claim 30, Wagenknecht-Davis-Walter discloses the system of claim 21, wherein each container of the one or more first containers hosts only one application ( Wagenknecht, para. [0075]; discloses “The features can be implemented in a computer system that includes a back-end component, such as a data server, or that includes a middleware component, such as an application server or an Internet server, or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them.”).  

 	As to claim 31, Wagenknecht-Davis-Walter discloses the system of claim 21, wherein each container of the one or more second containers hosts only one microservice ( Wagenknecht, para. [0075]).

 	As to claim 32, Wagenknecht-Davis-Walter discloses the system of claim 21, wherein the enterprise system comprises a banking core (Wagenknecht,para.[0030]; discloses banking website).  

 	As to claim 33, Wagenknecht-Davis-Walter discloses the system of claim 21, wherein the platform layer comprises a plurality of construct sets  (Davis, para.[0004]; discloses “the distributed runtime environment identifies isolated runtime constructs included in the software application and selects distributed runtime constructs corresponding to the isolated runtime constructs.”).

 	As to claim 36, Wagenknecht discloses a system for deploying an enterprise system in a cloud environment, comprising at least one memory storing instructions and at least one processor configured to provide: 
 	one or more first containers hosting at least one application (para.[0030]; “banking website”), the application comprising at least one enterprise function (para.[0030]; discloses logging into an account on banking website on a smartphone and desktop computer) 
 	one or more second containers hosting at least one microservice (para. [0030]; discloses “variety of services to the user such as mobile deposits, wire transfers and bill payment services”) configured to activate the at least one enterprise function (para. [0030]); and 
 	at least one application programming interface (API) between the at least one microservice and at least one client (para. [0030]; discloses “The banking website
may provide a reactive API gateway that allows the user to access any of these
online services. If the user, for example, initiates a wire transfer on the desktop
computer, the reactive API gateway may route the wire transfer request (e.g., an API call) to the appropriate backend service that handles wire transfer operations.” ); 
 	provide at least one communication channel with the at least one peripheral system, the at least one communication channel configured to receive input from the at least one peripheral system and to transmit output from the at least one microservice to the at least one peripheral system (para. [0035]; discloses “ Each user agent 112 connected to the API gateway 102 provides a respective channel for communications between a client computer 108 and the API gateway 102. For example, user 110a has established dual channels of communication with API gateway 102 through a first user agent 112a and a second user agent 112b. The connections between user agents 112a, 112b may be established at substantially the same or different times, and may be maintained concurrently or at different times. For instance, the user 110a may establish separate connections with the API gateway 102 on independent channels via a web-based interface in a web browser and also via an application-based interface in a dedicated client application installed on the client 108a. “).  
 	However, Wagenknecht does not explicitly disclose a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets and one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file; and 
at least one gateway configured to manage access to the at least one API, wherein: the at least one application provides at least one peripheral processing function; the at least one microservice is configured to process input from and output to at least one peripheral system and in communication with the at least one application; and 
the at least one processor is further configured to: decrypt the at least one backup file before parsing the at least one backup file into a format associated with the enterprise system and subsequently re-encrypting the at least one backup file into a format associated with the enterprise system, and 
 	In an analogous art, Davis discloses the system wherein the platform layer
comprises a plurality of construct sets (para.[0004]; discloses “the distributed
runtime environment identifies isolated runtime constructs included in the
software application and selects distributed runtime constructs corresponding to
the isolated runtime constructs.”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht by including constructs to perform certain functions in the application as taught by Davis in order to help verify that the application is being executed correctly.
 	However, Wagenknecht-Davis does not disclose the system wherein one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file; and 
at least one gateway configured to manage access to the at least one API, wherein: the at least one application provides at least one peripheral processing function; the at least one microservice is configured to process input from and output to at least one peripheral system and in communication with the at least one application; and 
the at least one processor is further configured to: decrypt the at least one backup file before parsing the at least one backup file into a format associated with the enterprise system and subsequently re-encrypting the at least one backup file into a format associated with the enterprise system, 
 	In an analogous art, Walters discloses the system wherein one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file; and at least one gateway configured to manage access to the at least one API, wherein: the at least one application provides at least one peripheral processing function; the at least one microservice is configured to process input from and output to at least one peripheral system and in communication with the at least one application; and the at least one processor is further configured to: decrypt the at least one backup file before parsing the at least one backup file into a format associated with the enterprise system and subsequently re-encrypting the at least one backup file into a format associated with the enterprise system  (para. [0042]; discloses “if control plane agent 432 gets data 560 from data store 510 (e.g., to create a replica in provider network 300), then control plane agent 432 may send the data 562 to cross-virtualization management 336. Data translation/transformation 502 may convert (e.g., encode/decode, encrypt/decrypt, reformat to change delimiters, header fields, or any other formatting operation) to send translated/transformed data to be stored as either part of database data 522 or database backup data 524 in a consistent or understandable format (e.g., converting from one backup format to another or combining multiple files or data objects into a single object).”). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht-Davis by converting backup data format from one format to another as taught by Walters in order to help convert the data into a consistent or understandable format. 

Allowable Subject Matter

Claims 23, 34, 35 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457